 300
 EXHIBIT SERVICES 
& EVENTS
 415 300 Exhibit Services & Events, Inc. 
and
 Teamsters, 
Chauffeurs
, Warehousemen and Helpers, Local 
Union No. 631 affiliated with International 
Brotherhood of Teamsters and Southwest R
e-gional Council of Carpenters and its Local 1780
, Interv
enor.  
Case 28
ŒCAŒ22347 December 30, 2010
 DECISION AND ORDER
 BY MEMBERS 
BECKER
, PEARCE
, AND 
HAYES 
 On November 27, 2009, Administrative Law Judge 
John J. McCarrick issued the attached decision. The R
e-spondent filed exce
ptions and a supporting brief, and the 
General Counsel and
 the Charging Party filed answering 
briefs.
 The National Labor Relations Board has del
egated its 
authority in this procee
ding to a three
-member panel.   
 The Board has considered the decision and the record 
in light of the exceptions and briefs and has d
ecided to 
affirm the judge
™s rulings,
1 findings,
2 and conclusions, to 
1 The Respondent excepts to many of the judge
™s evidentiary rulings. 
It is well established that the Board will affirm an evidentiary ruling of 
an admini
strative law
 judge unless that ruling constitutes abuse of 
discretion. See 
Aladdin Gaming, LLC
, 345 NLRB 585, 587 (2005), 
petition for review denied sub. nom. 
Local Joint Executive Board of 
Las Vegas v. NLRB
, 515 F.3d 942 (9th Cir. 2008). After a careful r
e-view of the
 record, we find no abuse of discretion in any of the cha
l-lenged rulings.
 2 The Respondent has excepted to some of the judge
™s credibility 
findings. The Board
™s established policy is not to overrule an admini
s-trative law judge
™s credibility resolutions unl
ess the clear preponde
r-ance of all the relevant evidence convinces us that they are incorrect. 
Standard Dry Wall Pro
ducts
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951). We have carefully examined the record and find no 

basis for reversing the find
ings.  In d
oing so, we note that
 ﬁ[a] trier of 
fact need not accept uncontradicted testimony as true if it contains 
improbabil
ities or if there are reasonable grounds for concluding that it 
is false. It is well settled that a witness
™ testimony may be cont
radicted 
by circumstances as well as by statements and that d
emeanor may be 
considered in such circumstances.
ﬂ  Operative Plasterers, Local 394
, 207 NLRB 147, 147 (1973)
 [footnote omitted]; see also 
Richard Me
l-low Electrical Contractors Corp.
, 327 NLRB 111
2 fn. 1 (1999). 
 We agree with the judge that Sec. 10(b) bars the Respondent
™s cha
l-lenge to its earlier re
cognition of the Union based on the absence of 
proof of the Union
™s majority status.  In doing so, we find that the 
Respondent recognized the Union by
 its course of conduct in June and 
July 2008, more than 6 months prior to the Union
™s filing of the first 
unfair labor practice charge alleging the Respondent
™s refusal to ba
r-gain.  During that period, the Respondent applied
 the Union
™s colle
c-tive
-bargaini
ng agreement
™s terms to its employees (e.g., the contract
u-
al requirements as to wages, benefits, and the grievance procedure).  In 
addition, the Respondent
™s president
, Michael Cunningham
, and 
secr
e-tary 
treasurer
, Kurt Walsiak
, acknowledged the Respondent
™s contra
c-tual relationship with the Union to its payroll services company, E
m-ployco, in June/July 2008 email e
xchanges.  The Respondent also was 
conspicuously silent when it failed to deny the existence of a co
ntra
ctu-
al relationship after third
-party benef
iciary Western Conference of 
Teamsters Pension Trust Fund referred to the collective
-bargaining 
modify his 
remedy
,3 and to adopt the recommended O
r-der as modified
.4 ORDER
 The National Labor Relations Board adopts the re
c-ommended Order of the administrative law judge as 
modified below
 and orders that the Respondent, 300 E
x-hibit Services & Events, Inc., Las V
egas, Nevada, its 
officers, agents, succe
ssors, and assigns, shall take the 
action set forth in the recommended Order as modified.
 1.  
Substitute the following for par
agraph 2(c)
. ﬁ(c) Within 14 days after service by the R
egion, post at 
its Las Vegas, Nevada facility, copies of the attached 
notice marked 
ﬁAppe
ndix.
ﬂ25  Copies of the notice, on 
forms provided by the Regional Director for Region 28, 
after being signed by the Respondent
™s authorized repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days in co
nspicuous places 
including all places where notices to employees are cu
s-
tomarily posted.  
In addition to physical posting of paper 

notices, notices 
shall be distributed electronically, such 
as by email, posting on an intranet or an inte
rnet site, 
and/or other electronic means, if the Respondent custo
m-arily communicates with its employees by such means.  
Reasonable steps shall be taken by the Respo
nden
t to 
ensure that the notices are not altered, defaced, or co
v-ered by any other material. In the event that, during the 
pendency of these proceedings, the R
espondent has gone 
out of business or closed the facility involved in these 
proceedings, the R
esponde
nt shall duplicate and mail, at 
its own expense, a copy of the notice to all current e
m-ployees and former employees employed by the R
e-spondent at any time since February 6, 2009.
ﬂ 2.  Substitute the attached notice for that of the admi
n-istrative law judge.
 agreement between the Respo
ndent and the Union in a series of letters 
to the Respondent and mailed it reporting forms required by the agre
e-ment.
 3 The make
-whol
e relief included in the judge
™s Order shall be co
m-puted in accordance with 
Ogle Pr
otection Service
, 183 NLRB 682 
(1970), enfd. 444 F.2d 502 (6th Cir. 1971), with interest at the rate 
prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987), 
compo
unded daily as pr
escribed in 
Kentucky River Medical Center
, 356 
NLRB 
6 (2010).
 4 We shall modify the judge
™s recommended Order to provide for the 
posting of the notice in accord with 
J. Picini Flooring
, 356 NLRB 
11
 (2010).  For the reasons stated in his di
ssenting opinion in 
J. Picini 
Flooring
, Member Hayes would not require electronic distrib
ution of 
the notice.
 356 NLRB No. 66
                                                                                                                                 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 416 APPENDIX
 NOTICE TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has o
rdered us to post and obey 
this n
otice.
 FEDERAL LAW GIVES YO
U THE RIG
HT TO
  Form, join, or assist a union
 Choose representatives to bargain with us on 
your b
ehalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WIL
L NOT
 do anything that interferes with these 
rights. More particularly: 
 WE WILL NOT
 refuse to recognize or bargain collectiv
e-ly with Teamsters, Chauffeurs, Warehousemen and 
Helpers, Local Union No. 631, affiliated with the Inte
r-national Brotherhood of Tea
msters (the Union) as the 
representative of the appropriate unit of employees by 
repudia
ting and refusing to honor our collective
-bargaining agreement with the Union. The appropriate 
bargaining unit (the u
nit) is: 
  All employees of the 300 Exhibit Service
 & Events, 
Inc. who perform erection, touch
-up painting, disma
n-tling and repair of all exhibits including Decorating, 

Freight, I&D, Specialty 
Crafts, and leadman/foreman, 
excluding all other employees, office clerical emplo
y-ees, guards and supervisors as d
efined in the Act. 
  WE WILL NOT
 refuse to honor the terms of the colle
c-tive
-bargaining agreement we have e
ntered into with the 
Union. 
 WE WILL NOT
 in any similar way frustrate your exe
r-cise of the rights stated above. 
 WE WILL
 adhere to our collective
-bar
gaining agre
e-ment with the Union during its term and any renewals of 

it, and 
WE WILL
 make whole our employees for any los
s-
es of wages and ben
efits, including those who would 
have been referred to us by the Union had we requested 

employees through the dispa
tch proc
edure as provided 
for in our collective
-bargaining agreement with the U
n-ion. 
 WE WILL
, on request, bargain with the Union, as the 
exclusive collective
-bargaining representative of the e
m-ployees in the Unit, concerning wages, hours, and terms 

and co
nditions of e
mployment of the u
nit
  300 EXHIBIT 
SERVICE 
& EVENTS
, INC
. Mara
-Louise Anzalone, Esq.
, for the Ge
neral Counsel
. Gregory E. Smith, Esq
. and
 Mohamed A. Iqbal Jr., Esq
. (Li-onel, Sawyer & Collins)
, of Las Vegas, Nevada, for the R
e-spondent.
 John M. 
Masters, Esq.
, of Las Vegas, Nevada, for the Char
ging 
Party.
 Kathleen M. Jorgenson, Esq
. (DeCarlo Connor Shanley)
, of 
Los Angeles, California, for the Intervenor.
 DECISION
 STATEMENT OF THE 
CASE
 JOHN J. MCCARRICK
, Administrative Law Judge
.  This case 
was tr
ied in Las Vegas, Nevada
, on August 4 and 5, 2009, upon 
the complaint, as amended
,1 issued on May 27, 2009, by the 
Regional Director for Region 28.
 The complaint alleges that 300 Exhibit Services & Events, 
Inc. (Respondent) violated Section 8(a)(1) and (5)
, and 8(d) of 
the Act by withdrawing recognition of and repudiating its co
l-lective
-bargaining agreement with Teamsters Local 631 (U
n-ion).  Respondent filed a timely 
answer to the complaint sta
ting 
it had committed no wrongdoing and specifically that it did
 not 
enter into a valid collective
-bargaining agreement with the 
Union.
 Findings of Fact
2 Upon the entire record herein, including the briefs from the 
General Counsel, Charging Party
, and Respondent
,3 I make
 the 
following findings of fact
. I.  JURISDICTION
 Respondent admitted it is an Illinois corporation with an o
f-fice and place of business located in Las Vegas, Nevada, where 

it is engaged in providing trade show installation and disma
n-tling services.  Annually, Respondent in the course of its bus
i-ness ope
rations performed services 
valued in excess of $50,000 
in s
tates other than the State of Nevada.  
 Based upon the above, Respondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and (7) of 

the Act.
 1 At the outset of the hearing, c
ounsel for the General Counsel made 
a motion to
 amend the complaint by adding 
language alleging that 
Respondent v
iolated Sec.
 8(d) of the Act.  The parties also stipulated 
that complaint subparagraph 5(a), as amended, was an appropr
iate unit.  
In addition c
ounsel for the General Counsel filed a ﬁNotice of Intent to 
Amend Complaintﬂ at the hearing adding subpar
agraphs
 5(g), (h)
, and 
(i) (GC Exh. 2).  The amendments were granted.  Respondent d
enied 
the allegations of the complaint, as amended.  In addition Respondent 
added a further affirmative defense to the co
mpla
int that the alleged 
collective
-bargaining agreement wa
s an agre
ement encompassed by 
Sec
. 8(e) of the Act.
 2 In its brief, Respondent
 moves that its rejected Exh
s. 6, 7, 11
Œ13, 
and 17
Œ19 as well as testimony of its witnesses that was stricken be 
entered into the record.  Respondent sets forth no reasons for wh
y I 
should reverse my rulings, nor does Respondent specify what wi
tness 
or what testimony it seeks to have e
ntered.  The Motion is denied.  
 3 On September 24, 2009
, Respondent filed a 
motion to 
accept and 
consider 
late file posttrial b
rief.  Good cause ha
ving been shown for the 
late filing and there being no o
bjecti
on filed, I grant Respondent™s 
motion.
                                                   300
 EXHIBIT SERVICES 
& EVENTS
 417 II. LABOR ORGANIZATION
 Respo
ndent admitted and I find that the Union is a labor o
r-ganization within the meaning of Section 2(5) of the Act.
 III. THE ALLEGED UNFAIR L
ABOR PRACTICES
 A. The Facts
4 Respondent was established on about May 5, 2008
, for the 
purpose of setting up and removin
g exhibitor™s booths at trade 
shows throughout the United States.  The initial equal shar
e-holders of Respondent were: Michael Cunningham, 
pres
ident;
 Kurt Walisiak, 
secretary 
treasurer
; William Muhich and J
oseph 
Holgado, 
vice 
president
s for 
sales.  In May 2
008, Edward R
o-driguez was Respondent™s Las Vegas City 
manager
.5  In Se
p-tember 2008, Rodriguez became a 15
-percent
 owner of R
e-spondent™s stock and was made a 
vice 
president.  
 Cunningham and Rodriguez left another exhibit i
nstallation 
company named ﬁWillwor
kﬂ when Respondent was formed.  In 
2006 Cunningham had helped negotiate an agre
ement
6 that 
allowed 21 of Willwork™s employees to become 
union jou
r-neymen without completing the Union™s apprenticeship pr
o-gram.  The Willwork agreement reflected that the 21 Wi
llwork 
employees voted to have the Union
 as their collective
-bargaining agent.  The agreement further states that until Wil
l-work™s employees obtain journeyman status through the a
p-prenticeship program, they are limited to dispatch to Willwork 
if they join 
the Union or pay the applicable hiring hall fee.  
About 10 to 11 of Willwork™s former employees joined R
e-spondent when it was esta
blished.  
 At the time Respondent was created, Cunningham was told 
by  
union 
business 
agent, Laura Sims, that Respo
ndent neede
d to obtain payroll and bene
fits bonds in order to utilize u
nion 
labor.  
 Respondent utilized the services of Employco, a payroll se
r-vices company for the pa
yment of its employees™ wages and 
benefits as well as mandatory deductions.  There is no di
spute 
that Employco had no authority to direct the day
-to-day oper
a-tions of Respondent or its employees.  While Respondent co
n-tends that it 
utilized an Employco collective
-bargaining agre
e-ment with the Union to secure 
union labor in Las Vegas, no 
evidence of such 
an agreement was produced nor did an E
m-ployco witness testify that such an agreement exists.
 On about May 19, 2008, Respondent secured 
its first contract 
from Ozram
Šthe Ozram booth at a Light trade show in Las 
Vegas.  Cunningham notified Rodriguez he would
 be the lea
d-man on the Ozram job at the Light show the same day he s
e-cured the Ozram agreement. On May 24, 2008, Holgado faxed 

a letter to the Union notifying them that Rodriguez was R
e-spondent™s Las Vegas City Manager in charge of coordina
ting 
4 On September 23, 2009, counsel for the General Counsel filed a 
Motion to Correct the Record.  Good cause having been shown and no 
ob
jection having been f
iled, the m
otion is granted. 
 5 As city m
anager, Rodriguez had the authority to settle employee 
grievances and effectively recommended the hiring and firing of e
m-ployees.  I find that Rodriguez, in his capa
city as city m
anager, was a 
supervisor within the 
meaning of Sec
. 2 (11) of the Act.  
 6 R. Exh. 14.
 payroll for
 Respondent.
7  The installation work was to co
m-mence on May 25, 2008.  On May 21, 2008, Rodriguez made a 
request through the Union™s hiring hall for eight men Cunnin
g-ham said he wanted to install and remove Ozram™s exhibit 
booth at the Light show.  Presuma
bly these were the employees 
who left Willwork to join Respondent.  On May 22, 2008, at 

the 
union hall, Rodr
iguez was told by a 
union agent that he was 
not a journeyman member of the Union and thus was not ent
i-tled to be dispatched until all journeymen on 
the hiring hall list 
had been exhausted.  When Rodriguez explained that he was a 

journeyman 
union member, the 
union agent said that Rodriguez 
was part of the Wil
lwork group and confiscated Rodriguez 
journeyman™s card.  Rodriguez explained what had happened
 to 
Respondent™s 
President Cunningham.  On May 23, 2008, Cu
n-ningham told Rodriguez to pick up some documents from 
Un-ion A
gent Tim Koviak (Koviak).  Cunningham e
xplained he 
would fly to Las Vegas the following day to look at the doc
u-ments.  When Ro
driguez m
et Koviak on May 23, 2008, Koviak 
gave him an env
elope
 containing three documents, a short
-form 
collective
-bargaining a
greement with the Union, a Western 
Conference of Teamsters Pension Trust Fund Certif
icate and a 
Trust Acceptance and Co
ntrol Data form.
8  Koviak said he 
needed to have the documents returned to his house the follo
w-ing day.  Cu
nningham did not arrive in Las Vegas the following 
day so Rodriguez met Koviak on May 24 at the M
irage Hotel.  
When Ro
driguez gave the documents to Koviak, Koviak said
 the contracts were not signed.  Rodriguez e
xplained that Cu
n-ningham did not make it to Las Vegas.  Koviak said that Cu
n-ningham needed to sign the contracts or Respon
dent was not 
working tomorrow at the Light show.  Rodriguez briefly looked 
at the document
s and signed Cunningham™s name to each of 
them and returned
 the contracts to Koviak.  The short
-form 
agreement binds the signatory employer
 to the collective
-bargaining a
greement between GES Exposition Se
rvices, Inc
. and the Union
9 (GES agreement).  The GE
S agre
ement co
n-tains a hiring hall provision
10 that specifies that jou
rneymen 
must be referred before extra board workers.  Jou
rneymen are 
defined as individuals qualified as jour
neymen under a prior 
collective
-bargaining agreement or individuals certified 
as 
journeymen by the 
apprenticeship 
training 
program.
11  Accor
d-ing to Respo
ndent™s witnesses, Respondent did not become 
aware that Rodr
iguez had signed the three doc
uments until 
February 2009.  However, Rodriguez admitted that after May 
20, 2008
, he signed 
Cunningham™s signature on a bond agre
e-ment
12 the U
nion required on behalf of Respondent.  Cunnin
g-ham identified the bond form and admitted he did not sign it.  
 On June 9, 2008, Western Conference of Teamsters Pension 
Trust sent Cunningham a letter enclosin
g reporting forms in 
accordance with their collective
-bargaining agreement.  The 
certified receipt was signed by Cunningham.
13 On June 10, 
7 GC Exh. 5.
 8 GC Exhs. 13, 14
, and 15.
 9 GC Exh. 16.
 10  Id.
 at pp. 5
Œ8, 
art. 4, 
sec. 1E.
 11  Id. at page 6, 
art. 4, 
sec. 1A.
 12  GC Exh. 12.
 13  GC Exh. 9.
                                                                                                    DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 418 2008, the Western Conference of Teamsters Pension Trust sent 
Cunningham written 
notification of 
labor 
agreement 
ac-cept
ance
14 to the same address as the June 9, 2008 letter advi
s-ing that Respondent™s collective
-bargaining
 agreement had 
been accepted.  
In addition Walisiak received a copy of the 

August 20, 2008 letter
15 from the Western conference of Tea
m-
sters 
Pension F
und de
manding remittance of pension contrib
u-tions required by Respondent™s labor agreement.
 Pursuan
t to the provisions of the GES a
greement, the Union 
refused to refer Respondent™s employees, who had pr
eviously 
worked for Willwork,
16 until the journeymen referral
 list had 
been exhausted.
 On June 19, 2008, Cunningham met with 
Union R
epresent
a-tives Tim Koviak, Terry Sha
rtung
, and Laura Sims to discuss 
the journeyman status of Respondent™s employees.  The 
union 
agents told Cunningham that Respondent™s employees, the 

former employees of Willwork, were not valid journeymen 
since the Willwork addendum was invalid.  The Union
, in the 
addendum to its short
-form collective
-bargaining a
greement 
with Willwork, agreed to dispatch to Willwork 20 of its e
m-ployees named in the ad
dendum notwithstanding the provisions 

of the hiring procedures set forth in the GES Exposition Se
r-vices labor a
greement
.17  Cunningham tried to get the U
nion to 
agree to the same addendum for Respondent that it had given to 

Willwork.  Ho
wever, the Union ref
used, taking the position that 
such an agreement was illegal.  
 On July 16, 2008, Tina Chen of Employco sent Cu
nningham 
an email requesting a copy of Respondent™s contract with the 
Union.  Cunningham responded he would get a copy from R
o-driguez.
18 That same
 day Chen requested a copy of Respon
d-ent™s collective
-bargaining agreement from Respondent™s secr
e-tary in Las Vegas who replied that there was a copy in Chic
a-go.
19  On July 18, 2008, Chen emailed Walsiak that the Tea
m-sters Southwest Administrators had maile
d a copy of Respon
d-ent™s contract with the Union to Walsiak and Walsiak replied, 
ﬁNo problem.ﬂ
20  On August 4, 2008, Walsiak r
eplied to Chen™s 
email saying that he had not received the co
ntract from the 
Teamsters.
 On about July 28, 2008, Cunningham, Muhich
, and Walisiak 
met with 
Union R
epresentatives Koviak, Don McNab
, and 
Sher
idan at the 
union hall.  Cunningham again attempted to 
have his employees grandfathered into the Union as journe
y-men.  The Union again refused to allow Respondent™s emplo
y-ees to b
ecome
 journeymen.  However, Cunningham stated that 
he continued to abide by th
e collective
-bargaining agre
ement 
paying wages, benefits
, and usi
ng the u
nion hiring hall for r
e-ferrals.  
 On January 30, 2009
, Cunningham met with Union Business 
Agent Steve LoPresti
 (LoPresti) and once again tried to have 
14  GC Exh. 8.
 15  GC Exh. 11.
 16 The terms of the agr
eement between the Union and Willwork sp
e-cifically limited the Willwork employees to be treated as journe
ymen 
only for hiring hall requests made by Wil
lwork.
 17 GC Exh. 16.
 18  GC Exh. 4, p.
 1.
 19  Id. at p.
 2.
 20  Id. at p.
 6.
 Respondent™s employees grandfathered as 
union jou
rneymen.  
LoPresti said it could not be done.
 On February 5, 2009, Cunningham and Danny Gai, R
e-spondent™s New Orleans, Louisiana City 
manager, met with 
LoPresti and U
nion Secretary
-Treasurer John Phillipenas.  
Cunningham said that he wanted to have his employees made 
union journeymen and work out a contract like Willwork did.  
The Willwork addendum was displayed and Phillipenas said, 

ﬁAre you talking about this documen
t?ﬂ When Cunningham 

said it was, Phillipenas said the adde
ndum was illegal and that 
the Union could not discuss this anymore as to the 21 former 
Willwork employees.  After further heated discussion Phill
i-penas left.  LoPresti told Cunningham he wanted to d
iscuss a 
grie
vance but Cunningham said he was there only to negotiate a 
contract and get his emplo
yees back in the Union.  LoPresti 
continued to press the grievance and Cu
nningham said he 
would pay the grievance if LoPresti could show him a copy of 
Respond
ent™s contract with the Union.  LoPresti was unable to 
find the contract.  Initially when called by 
the 
General Cou
nsel 
Cunningham testified that LoPresti said ﬁWell, if you don™t 

have contract with us you can just go down the street and sign 
with the Carp
enters.ﬂ  Later when called by Respondent Cu
n-ningham testified that LoPresti said, ﬁgo to the Ca
rpentersﬂ but 
admitted he could not recall if LoPresti had prefaced his stat
e-ment with if you don™t have a contract with us.  A
ccord
ing to 
Gai™s testimony on cr
oss
-examination LoPresti said, ﬁYou 
know what? I can™t help you.  Since you don™t have a co
ntract 
with us, go to the Carpenters? Maybe they can help you.ﬂ Gai 

was absolutely sure that LoPresti said this.  Gai™s affidavit da
t-ed May
 14, 2009
, states, ﬁIf the
 employer didn™t have a co
ntract 
to go see the Carpenters.ﬂ
21  At that point the meeting ended.  
 On February 6, 2009,
 Respondent signed a collective
-bargaining agreement
22 with the Carpenters Union which 
gran
dfathered Respondent™s employees as journeymen.  
 According to Cunningham, he did not learn that Ro
driguez 
had signed
 Cunningham™s name to the short
-form co
ntract until 
February 25, 2009.
 At all jobs Respondent performed in Las Vegas it paid wages 
and benefits pursuant to the Union
™s collective
-bargainin
g agreement.  Respondent also processed and settled grievances 
raised by the Union.  All labor for jobs Respondent performed 
in Las Vegas was secured through the 
union hiring hall.  
 B.  The Analysis
 Counsel for the General Counsel contends that R
espondent
 violated Section 8(a)(1) and (5) and Section 8(d) of the Act 
when it repudiate
d its collective
-bargaining agreement with the 
Union.  
The 
General Counsel™s theory of the case asserts that 
Rodriguez was clothed with apparent or ratified authority
 to 
sign th
e May 24, 2008 short
-form agreement with the Union 
and that moreov
er Respondent adopted the short
-form agre
e-ment by its conduct.  Counsel for the General Counsel contends 
that R
espondent violated Section 8(a)(1) and (5) and Section 
21 I credit Cunningham™s 
version 
of the statement when initially 
called as a witness by 
the 
General Counsel.  It is consistent with Gai™s 
affidavit.   
 22 R. Exh. 8.
                                                                                                    300
 EXHIBIT SERVICES 
& EVENTS
 419 8(d) of the Act wh
en it 
repudiated its collective
-bargaining 
agreement with the Union.  
The 
General Counsel™s theory of 
the case asserts that either Rodriguez was clothed with apparent 
or ratified authority
 to sign the May 24, 2008 short
-form 
agreement with the Union or in the al
ternati
ve Respondent 
adopted the short
-form agreement by its conduct.  Respondent 
counters that Rodriguez had no authority to enter into a colle
c-tive
-bargaining agreement with the Union, that no contract may 
be formed by an employer™s conduct where it has 
not been 
established that the Union enjoys majority support in the ba
r-gaining unit, that the R
espondent™s conduct was insufficient to 
show it had adopted the contract by its conduct and that the 

Union repudiated the co
llective
-bargaining agreement.
 1. The 
apparent authority of Rodriguez
 In 
SSC Corp
., 317 NLRB 542, 546 (1995), the Board resta
t-ed the standard for determining apparent authority it had a
p-plied in 
Dentech Corp.
, 294 NLRB 924, 925 (1989), quoting 
from 
Service Employees Local 87 (West Bay Maintena
nce)
, 291 
NLRB 82 (1988):
  Apparent authority is created through a manifestation by the 

principal to a third party that supplies a reasonable basis for 
the latter to believe that the principal has authorized the a
l-
leged agent to do the acts in question. 
NLRB v. Donkin™s Inn
, 532 F.2d 138, 141 (9th Cir. 1976); 
Alliance Rubber Co.
, 286 
NLRB 645, 646 fn. 4 (1987). Thus, either the principal must 

intend to cause the third person to believe that the agent is a
u-thorized to act for him, or the principal should rea
lize that this 
conduct is likely to create such a belief.  Restatement 2d, 
Agency Se
ction 27 (1958), Comment.
  Two conditions must be satisfied in order to establish appa
r-ent authority, a manifestation by the principal to a third party 
and a reasonable bas
is for the third party to believe that the 
authority granted to the agent encompasses the conte
mplated 
activity.  See also 
Cora Realty Co., LLC, 
340 NLRB 366 
(2003).
 On about May 19, 2008, Cunningham notified Rodr
iguez he 
would be the leadman on the Ozram 
job at the Light show.  
Sometime after May 20, 2008, Rodriguez also signed Cunnin
g-ham™s signature on a bond agreement the Union required of 
Respondent.  On May
 21, 2008, Rodriguez made a request 
through the Union™s hiring hall for eight men Cunnin
gham said
 he wanted to install and remove Ozram™s exhibit booth at the 
Light show.  On May 24, 2008, Holgado faxed a letter to the 

Union notifying them that Rodriguez was Respo
ndent™s Las 
Vegas City 
manager in charge of coordinating pa
yroll.  
On May 
24, 2008, when 
Rodriguez signed
 Cunningham™s name to the 
short
-form 
union contract, Cunningham had made no represe
n-tations to the Union concerning Rodriguez™ autho
rity to sign a 

collective
-bargaining agre
ement.  
 Based upon the above, it does not appear that Respondent 
manifest to the Union any facts that would lead to a reasonable 
belief that Rodriguez had authority to sign Cu
nningham™s name 
to a collective
-bargaining agreement nor to believe that Rodr
i-guez himself had authority to negotiate and sign a collective
-
bargain
ing agreement for Respondent.  From about 
May
 19, 2008
, until September 2008, Rodriguez held the pos
i-tion of Respondent™s Las Vegas City 
manager, a lower level 
supervisory position.  His duties were limited to reques
ting 
employees from the Union™s hiring h
all, directing emplo
yees, 
handling grievances
, and re
commending the hiring and firing of 
employees.  Nothing in these duties coupled with the absence 
of any representations by R
espondent to the Union regarding 
Rodriguez™ further authority, created a reason
able basis for the 
Union to conclude that Rodr
iguez had appar
ent authority to 
sign the short
-form agreement.  
Local Union No. 483
, 242 
NLRB 573, 575 (1980).
 2. Did Respondent 
adopt the 
union 
short
-form 
agreement 
through its 
conduct?
 In 
DST Insulation, Inc
., 351 NLRB 19 (2007)
, the Board 
held that a binding agreement may be formed even when the 
parties have not reduced to writing their intent to be bound 
citing 
Haberman Construction Co., 
236 NLRB 79, 85
Œ86 (1978), enfd. 641 F.2d 351 (5th Cir. 1981).  The Boa
rd said it 
considers whether the party at issue has engaged in a course of 
conduct that reflects its intent to follow the terms of the agre
e-ment.  The adoption by conduct rule applies to both 9(a) and 
8(f) contracts.  
ESP Concrete Plumbing Co
., 327 NLRB 71
1, 
713 (1999).  In 
ESP
, the Respondent applied the collective
-bargaining agreement to its  work, acquiesced in a judgment 
against it for unpaid contributions to the Bricklayers™ Pension 
Fund and held itself out as a union contractor.  Under these 
circumsta
nces the Board said, ﬁit makes little difference whet
h-er that conduct be appraised as expressing the intent of the pa
r-ties to an ambiguous co
ntract or as the creation of an estoppel 
against repudiation.ﬂ 
Arco Electric Co. v. NLRB, 
supra,
 618 
F.2d at 699. T
he Board noted, as the Supreme Court observed 
in 
McNeff
, ﬁHaving had the music
 [the Respondent] must pay 
the piper.ﬂ 
McNeff, 
supra
, 461 U.S. at 271. The Board went on 
that in the language of 
Deklewa
, the Respondent ﬁvo
luntarily 
recognize[d] the union, e
nter[ed] into a collective
-bargaining 
agreement, and then set about enjoying the benefits and assu
m-ing the obligations of the agreement.ﬂ 282 NLRB at 1387.  See 
also 
CAB Associates
, 340 NLRB 1391, 1401
Œ1402 (2003).
  Initially Respondent contends that it was n
ot even aware that
 Rodriguez had signed the short
-form agreement with the Union 
until Rodriguez™s admission in February 2009.  I find this co
n-
tention incredible.  
 Commencing in early June 2008 the 
Western Confe
rence of 
Teamsters Pension Trust sent Respond
ent a series of three le
t-ters ad
vising that it had a collective
-bargaining agre
ement with 
the Union.  In July 2008, Respondent™s own payroll service 
sent a series of emails requesting a copy of Respondent™s co
l-lective
-bargaining agreement with the Union.  
Both Cunnin
g-ham and Respondent™s Las Vegas administrative aide replied 
they would get the payroll service a copy.  When the payroll 
service advised Walsiak that a copy of Respondent™s contract 
with the Union was being sent to him, he said there was ﬁno 

pro
blem.ﬂ
 Further, Respondent 
acted as if it had a collective
-bargaining 
agreement with the Union in that it applied all the terms of the 

GES 
agreement to the jobs performed in Las V
egas by paying 
wages and benefits pur
suant to the Union™s collective
-bargaini
ng agreement,  processing and settling grievances 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 420 raised by the Union and securing all labor through the hiring 
hall.  Respo
ndent™s contention that its conduct over an 
8-month 
time period is insufficient to establish a contract through ado
p-tion.  I disagre
e.  Nothing in the Board™s cases cited by R
e-spondent suggests there is a minimum time period for evalua
t-ing if a party has adopted a contract through course of co
nduct.  
Rather the Board looks at the party™s conduct to dete
rmine if it 
shows that the party 
has adopted the contract.  Here everything 

Respondent did from the 
time Rodriguez signed the short
-form 
agreement until Respondent repudiated its agre
ement with th
e Union by signing a collective
-bargaining agre
ement with the 
Carpenters reflected that it ap
plied the terms and conditions of 
the Union™s contract to its jobs in Las Vegas.  
 Respondent™s contention that its actions manifest an intent 
that it was bargaining for an initial contract is not su
pported by 
the evidence.  It is clear that what Responden
t sought from the 
Union was not bargaining for an initial labor agre
ement, but 
rather a side agreement like Willwork™s that merely grandf
a-thered Respondent™s employees as journeymen so that they 
could be referred from the hiring hall.  At no time did Respo
nd-ent submit any bargaining proposals for any terms of a colle
c-tive
-bargaining agreement as would be expected from an e
m-ploye
r seeking an initial collective
-bargaining agreement.  R
a-ther Respondent acted as if it were already bou
nd by the terms 
of a collec
tive
-bargaining agreement as noted above.  
 Respondent™s contention that there can be no contract crea
t-ed by its actions since it has not been established that the Union 

enjoyed majority support is not supported by the law.
 In 
Alpha Associates
, 344 NLRB 78
2 (2005), 
the Board held 
that Section 10(b) of the Act precludes an employer from d
e-fending against a refusal
-to-bargain allegation on the basis that 
its initial recognition of the union was invalid or unlawful.  See 

Route 22 Honda
, 337 NLRB 84, 85 (2001);
 Morse Shoe
, 227 
NLRB 391, 394 (1976), supplemented by 231 NLRB 13 

(1977), enfd. 591 F.2d 542 (9th Cir. 1979); 
North Bro
s. Ford
, 220 NLRB 1021, 1021 (1975).  The Board has further held 
whether or not the recognized union had proffered ev
idence 
demonstratin
g its majority status at the time of recogn
ition is 
irrelevant. The Board in 
Oklahoma Installation Co.
, 325 NLRB 
741, 742 (1998), stated that the rule concerning nonconstru
c-
tion industries is plain: 
  If an employer voluntarily recognizes a union based sol
ely on 
that union™s assertion of majority status, without verific
ation, 
an employer is not free to repudiate the contractual relatio
n-ship that it has with the union outside the 10(b) period, i.e., 
beyond the 6 months after initial recognition, on the groun
d the union did not represent a majority when the employer re
c-
ognized the union,
 enf. denied on other grounds 219 F.3d 
1160 (10th Cir. 2000). see 
Moisi & Son Trucking
, 197 NLRB 

198 (1972).
  Accordingly, as the Respondent™s voluntary recogn
ition of 
the Unio
n in this case on May
 24, 2008, when Respondent b
e-came signatory to the short
-form agreement binding them to the 
recognition clause of the 
GES a
greement,
23 more than 
6 months 
prior to the Union™s filing of the first unfair labor practice 
23 GC Exh. 16, at p.
 4.
 charge alleging the
 Respondent™s refusal to bargain, Se
ction 
10(b) bars the Respondent™s challenge to its earlier reco
gnition 
of the Union based on the absence of proof of the Union™s m
a-jority status.
 I find that by its actions Respondent has adopted the May 24, 
2008 agreeme
nt signed by Rodriguez. 
 3. Did the Union 
repudiate its 
agreement with Respondent?
 Finally, Respondent asserts that the Union repudiated its co
l-lective
-bargaining agreement with Respondent.  The ev
idence 
does not support this contention.  At the February
 5, 2009 mee
t-ing between Cunningham and Danny Gai, Respo
ndent™s New 
Orleans, Louisiana City Manager and Union Bus
iness 
Agent 
Lo 
Presti and Union Secretary
-Treasurer John Phillipenas, I have 
previously found that LoPresti™s comment that Respo
ndent 
could sign 
with the Carpenters was conditional, predicated by 
the assumption that Respondent did not have a contract with the 
Union.  Such a conditional disclaimer is not effective to repud
i-ate interest in the bargaining unit or the contract with Respon
d-ent.  
Longsho
remen Local 1294 ILA (Cibro Petroleum Pro
d-ucts)
, 257 NLRB 403, 406 (1981).  
 When R
espondent signed the collective
-bargaining agre
e-ment with the Carpenters on February 6, 2009, it repud
iated its 
agreement with the Union and thereby violated Section 8(a)(1)
 and (5) and 
Section 
8(d) of the Act.
 CONCLUSION OF 
LAW Respondent has engaged in conduct in violation of Section 
8(a)(1) and (5) and 
Section 
8(d) of the Act by failing and refu
s-ing to recognize the Union and by unilaterally 
refusing to honor 
the terms of 
the collective
-bargaining agreement Respondent 
entered into with the Union. 
The above are unfair labor practi
c-es affecting commerce within the meaning of Sections 2(6), (7)
, and (8) of the Act.
 REMEDY
 In determining make
-whole relief herein, 
counsel for th
e General Counsel urges that the current practice of awarding 
only simple interest on backpay and other monetary awards be 
replaced with the practice of compounding interest. Counsel for 
the General Counsel requests that I recommend that the Board 
adopt a 
policy that requires interest to be compounded on a 
quarterly basis. Under its current policy, the Board calculates 
interest on monetary remedies using the short
-term Federal rate 
plus three percent. See 
New Horizons for the Retarded
, 283 
NLRB 1173 (1987).
   In that it is the Board™s policy at this time to award 
simple 
interest on backpay and other monetary awards, I have no a
u-thority to rule on 
the 
General Counsel™s request for an award of 
compound interest and defer this issue to the Board.
 Having found t
hat the Respondent has engaged in certain u
n-fair labor practices, I shall recommend that it be o
rdered to 
cease and desist and to take certain affirmative action d
esigned 
to effectuate the purposes of the Act. 
 On these findings of fact and conclusions of 
law and on the 
entire record, I issue the fo
llowing recommended
24 24 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the fin
dings, conclusions, and reco
m-                                                                                                   300
 EXHIBIT SERVICES 
& EVENTS
 421 ORDER
 The Respondent
, 300 Exhibit Services and Events, Inc.
, its 
officers, agents, successors
, and a
ssigns, shall
 1. Cease and desist from
 (a) Failing and refusing to recognize and bargain in
 good 
faith with 
Teamsters, Chauffeurs, Warehous
emen and Helpers, 
Local Union No. 631, affiliated with the International Brothe
r-hood of Teamsters (the Union)
, as the exclusive collective
-bargaining representative in the following a
ppropriate unit:
  All emp
loyees of the Respondent who perform erection, 
touch
-up painting, dismantling and repair of all exhibits i
n-cluding Decorating, Freight, I&D, Specialty Crafts, and lea
d-man/foreman, excluding all other employees, office cler
ical 
employees, guards and supervi
sors as defined in the Act. 
  (b) Failing and refusing
 to honor the terms of the collective
-bargaining agreement we have e
ntered into with the Union. 
 (c) In any like or related manner interfering with, r
estraining
, or coercing its emplo
yees in the exercis
e of rights guaranteed 
them by Section 7 of the Act.
 2.  Take the following affirmative action necessary to effe
c-tuate the policies of the Act.
 (a) R
ecognize and bargain with the Union and put in writing 
and sign any agreement reached on terms and cond
itio
ns of 
employment for employees in the above d
escribed unit. 
 (b)
 Adhere to our collective
-bargaining agreement with the 
Union during its term and any renewals of it, and make whole 
mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-ed by the Board and all objections to them shall be deemed waived for 
all purposes.
 employees for any losses of wages and benefits, inclu
ding those 
who would h
ave been referred by the Union had R
espondent 
requested employees through the dispatch procedure as provi
d-ed for in the collective
-bargaining agreement with the U
nion. 
 (c) Within 14 days after service by the Region, post at its f
a-cilities in Las Vegas, Ne
vada, copies of the a
ttached notice 
marked ﬁAppendix.ﬂ
25  Copies of the notice, on forms pr
ovided 
by the Regional Director for Region 28, after being signed by 
the Company™s authorized representative, shall be posted by the 

Company immediately on receipt an
d maintained for 60 co
n-secutive days in conspicuous places i
ncluding all places where 
notices to employees are customarily posted. Re
asonable steps 
shall be taken by the Company to ensure that the notices are not 
altered, defaced, or covered by any other m
aterial.  In the event 
that, during the pendency of these procee
dings, the Company 
have gone out of business, closed a facility involved in these 
proceedings, or has laid off employees, Respondents shall d
u-plicate and mail, at their own expense, a copy of 
the notice to 
all current employees and former emplo
yees employed by the 
Company at any time since February 6, 2009.
 (d) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a respons
ible official 
on a form p
rovided by the Region attesting to the steps that the 
Respondents have taken to comply.
  25 If this Order is enforced by a judgment of a United States court of 
appe
als, the words in the notice reading ﬁPosted Pursuant to an O
rder 
of the National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ
                                                                                                                                 